PER CURIAM.
We have examined the record and briefs of counsel in this cause and heard oral argument at the bar of this court. From our study of the briefs of counsel and perusal of the record, we reached the conclusion that the jury verdict was arrived at in this case upon consideration of conflicting evidence and should not be disturbed.
The record holds evidence sufficient, if believed by the jury, for them to find negligence on the part of the defendant and to conclude that the plaintiff was not guilty of contributory negligence. We do not believe any useful purpose would be served by restating the evidence or any law in this opinion. We conclude that the lower court should be affirmed.
Affirmed.
KANNER, C. J., and ALLEN and SHANNON, JJ., concur.